                   Case 21-16573-LMI       Doc 29      Filed 09/10/21         Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov

In re:                                                   Case No. 21-16573-LMI
CHRISTOPHER NIMETH                                       Chapter 13

                   Debtor             /

                DEBTOR CERTIFICATE OF COMPLIANCE AND REQUEST
                    FOR CONFIRMATION OF CHAPTER 13 PLAN

         The debtor in the above captioned matter certifies as follows:

         1. Payment of all postpetition domestic support obligations (check which paragraph

applies).

         _x____          A. Since the filing of this bankruptcy, the debtor has not been required by

         a judicial or administrative order, or by statute to pay any domestic support obligation as

         defined in 11 U.S.C. §101(14A); or

         _____ B. The debtor has paid, either directly or to the chapter 13 trustee under the last

         filed plan, all amounts that are required to be paid under a domestic support obligation

         and that first became payable after the date of the filing of the petition if the debtor is

         required by a judicial or administrative order, or by statute, to pay such domestic support

         obligation.

         2. The debtor has filed all federal, state and local tax returns required by law to be filed

under 11 U.S.C. §1308 for all taxable periods ending during the four year period ending on the

date of the filing of the petition commencing this bankruptcy case.

       I declare under penalty of perjury that the information provided in this Certificate is true
and correct.
                                                         __________________________
                                                    Christopher Nimeth (Aug 13, 2021 10:35 EDT)

                                                         Debtor’s Signature

Dated:   Aug 13, 2021                                    __________________________
                                                         Joint Debtor’s Signature (if applicable)




LF-67 (11/21/05)
